Citation Nr: 1339529	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  13-22 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for bilateral pes planus with mild degenerative changes.

2.  Entitlement to a total disability rating for compensation based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel





INTRODUCTION

The Veteran had active service from September 1985 to February 1989.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

The issue of entitlement to a TDIU is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran's bilateral pes planus disability is manifested by complaints of pain, redness, fatigability, weakness, lack of endurance, and swelling, with objective evidence of mild pronation, pain on manipulation, tenderness, and a mildly abnormal gait, but was not productive of pronounced pes planus with marked pronation, extreme tenderness of the plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo-achilles on manipulation. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for a 30 percent rating, but no higher, for bilateral pes planus with mild degenerative changes have been met.  1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5276 (2013). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  	 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a March 2011 letter.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his attorney suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the June 2013 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is to be considered when assigning disability rating.  38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Board notes that words such as "moderate", "moderately severe", and "severe" are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6  (2013). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  All reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2013). 

The Veteran contends that his service-connected bilateral pes planus disability is more severe than reflected in the current 10 percent disability rating.  His bilateral pes planus disability is rated under 38 C.F.R. § 4.71a , Diagnostic Code (DC) 5280-5276. 

Under DC 5276 acquired flatfoot is evaluated as follows: moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability. 

The only medical evidence for consideration in this appeal is findings from a March 2011 VA examination.  The Veteran has clearly indicated that he has not received any medical treatment since his discharge for his service-connected bilateral pes planus disability.  See March 2011 VA examination.  In addition, the Veteran statements as to the severity of his symptoms have been considered in granting a higher disability rating.  

A March 2011 VA examination report reflects that the Veteran stated he has had no treatment and was not given any foot inserts or orthotics since his discharge from service.  For the past 21 years he has taken Advil and other over the counter medications for his feet.  The Veteran stated that his feet bother him daily and constantly.  He has pain in both arches and the bottom of his heels.  The Veteran reported that he had pain, redness, fatigability, weakness and lack of endurance.  He was able to stand for 15 to 30 minutes and walk a quarter mile.  Physical examination revealed painful motion, pain on manipulation, tenderness, inward bowing, and mild pronation.  He ambulated without assistance, and had a slightly antalgic, slow gait.  The examiner noted that on physical examination there was no evidence of swelling, instability, weakness, of other abnormal weight bearing.  In addition, there was no evidence of hallux valgus or rigidus, skin or vascular foot abnormality, midfoot malalignment, or muscle atrophy.  The diagnosis was bilateral pes planus and mild degenerative changes in the tarsal bones, greater on the right foot.  The Veteran stated that he had an office position 2 years ago and was unable to keep the job due to his feet hurting him.  The Veteran stated that the pain is so severe that he is not able to work due to the progression of his foot pain.  The examiner commented that the Veteran has a mildly abnormal gait and walked slowly.  There were no calluses and the Veteran had full pinpoint sensation and vibration of the entire foot and toes.  The Veteran stated that he was unemployed due to limitations of his feet.  

In an August 2013 statement, the Veteran's attorney asserts that the Veteran's bilateral pes planus disability is more severe than the current 10 percent disability rating demonstrates.  He further contends that while the Veteran was not found to have swelling on the day of the examination that does not mean that the Veteran never has swelling.  

Considering the evidence of record in light of the above criteria, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's symptoms more nearly approximate the criteria for a 30 percent rating for severe bilateral pes planus.  In this regard, the Veteran is competent to report his symptoms, to include pain, redness, weakness, swelling, and lack of endurance.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Layno v. Brown, 6 Vet. App. 465, 469 (1994), see also Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2007).  The March 2011 VA examination shows objective evidence of mild pronation, pain on manipulation, some tenderness, and some gait problems.   As such, the Board finds that severity of the Veteran's bilateral pes planus symptoms more nearly approximate the criteria for a 30 percent disability rating for severe bilateral impairment.  However, there is no evidence that the higher 50 percent disability rating is warranted at any point during the appeal period.  In this regard, there is no evidence of marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances.  Thus, a 30 percent, but no higher, disability rating is warranted for the Veteran's service-connected bilateral pes planus for the entire appeal period.  

The Board notes that it has also considered Diagnostic Codes 5277 and 5278, which concern disabilities of the foot and provide for ratings higher than 30 percent. However, since the Veteran's bilateral pes planus disability is not shown by the medical evidence to manifest weak foot or claw foot, those Diagnostic Codes are not applicable.

In addition, the Board has considered whether the Veteran's service-connected bilateral pes planus disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2013); Thun v. Peake, 22 Vet. App. 111, 115 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  As the Board is herein is remanding the issue of entitlement to TDIU on an extraschedular basis, the Board finds that entitlement to an extraschedular rating is inextricably intertwined the remanded TDIU issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Here, the Board concludes that it would be premature to determine the applicability of an extraschedular rating where the criteria therefor are similar to that which is applicable to determining referral for extraschedular TDIU.   


ORDER

A 30 percent rating , but no higher, for bilateral pes planus with mild degenerative changes is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Veteran stated during the March 2011 VA examination that he cannot work due to the pain from his service-connected bilateral pes planus.  The issue of entitlement to a TDIU was adjudicated by the RO in the June 2013 statement of the case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

However, the Veteran has not received notice that is required pursuant to 38 C.F.R. § 3.159 (2013).  He should also be asked to complete a TDIU claim form.

In addition, the Board notes that if, in the course of adjudicating this issue, the RO determines that the Veteran does not meet the rating criteria for TDIU under 38 C.F.R. § 4.16(a) (2013), but his service-connected bilateral pes planus disability prevents him from securing and following a substantially gainful occupation, the provisions of 38 C.F.R. § 4.16(b) should be followed.  Those provisions state that a claim for TDIU may be referred to the Compensation and Pension Service when a Veteran does not meet the percentage standards of 38 C.F.R. § 4.16(a), but is otherwise unemployable due to service-connected disabilities.  38 C.F.R. § 4.16(b) (2013).

Accordingly, the case is REMANDED for the following actions:

1.  Send to the Veteran and his attorney a letter satisfying the duty to notify provisions with respect to his claim for a TDIU.  The letter should explain what evidence is the Veteran's responsibility to submit, to specifically include notice of the requirements for establishing a TDIU on an extra-schedular basis under 38 C.F.R. § 4.16 (b)  (2011). 
Also request that the Veteran complete a TDIU claim form. 

2.  Undertake any necessary development that is necessary based on the Veteran's response and then readjudicate the claim, to include consideration of whether referral for extraschedular evaluation under 38 C.F.R. § 4.16(b) is warranted.  If referral is warranted, the case should be referred to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extraschedular evaluation under 38 C.F.R. § 4.16(b). 

3.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


